Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed July 22, 2021 has been entered. The Applicant amended claims 1 and 14-16. Claims 1-20 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed April 28, 2021. The examiner withdraws the Specification, Drawings, and Claims objections in light of the amendments to the Specification, Drawings, and Claims.
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: “456”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7, 9-10, 12-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sievenpiper et al. (US PGPUB 2004/0263408 A1), hereinafter known as Sievenpiper, in view of Rothwell (US Patent No. 6175723 B1).
Regarding claim 1, Sievenpiper teaches (Fig. 1a and 4a) a method for determining a deployment configuration of a radio frequency device including a plurality of configurable radio frequency elements disposed on a surface (Fig. 1a, 12), the method comprising: configuring the radio frequency device according to a plurality of different configurations including (3-6), for each configuration of the plurality of different configurations, (3); receiving, for each configuration of the plurality of configurations, feedback characterizing a quality of a transmitted signal received at the one or more receivers (4); and determining, based on the feedback for each configuration of the plurality of configurations, the deployment configuration of the radio frequency device including determining a deployment state (5) but does not specifically teach switching respective states of multiple switchable radio frequency elements of the plurality of switchable radio frequency elements as specified by the configuration; determining a deployment state for one or more switchable radio frequency elements of the plurality of switchable radio frequency elements.

    PNG
    media_image1.png
    421
    443
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    668
    367
    media_image2.png
    Greyscale


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the configurable radio frequency device of Sievenpiper with Rothwell to include “switching states of multiple switchable radio frequency elements of the plurality of switchable radio frequency elements as specified by the configuration; determining a deployment state for the one or more switchable radio frequency elements of the plurality of switchable radio frequency elements,” as taught by Rothwell, for the purpose of ease of implementation (see also col. 2, lines 21-26).
Regarding claim 2, Sievenpiper does not specifically teach applying the deployment configuration to the surface by switching the state of the multiple radio frequency elements to a respective deployment state defined in the deployment configuration.
However, Rothwell teaches applying the deployment configuration to the surface by switching the state of the multiple radio frequency elements to a respective deployment state defined in the deployment configuration (col. 5, lines 36-38).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the configurable radio frequency device of Sievenpiper with Rothwell to include “applying the deployment configuration to the surface by switching the state of the multiple radio frequency elements to a respective deployment state defined in the deployment configuration,” as taught by Rothwell, for the purpose of ease of implementation (see also col. 2, lines 21-26).
Regarding claim 3, Sievenpiper does not specifically teach where switching the state of the multiple switchable radio frequency elements of the plurality of switchable radio frequency elements comprises switching the state into either an on state or an off state.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the configurable radio frequency device of Sievenpiper with Rothwell to include “where switching the state of the multiple switchable radio frequency elements of the plurality of switchable radio frequency elements comprises switching the state into either an on state or an off state,” as taught by Rothwell, for the purpose of ease of implementation (see also col. 2, lines 21-26).
Regarding claim 4, Sievenpiper further teaches where the state of each switchable radio frequency element comprises placing the radio frequency element into a state to reflect, absorb, and/or pass the transmitted signal ([0019]).
Regarding claim 5, Sievenpiper does not specifically teach wherein the one or more switchable radio frequency elements include at least one radio frequency switch and switching the state of multiple switchable radio frequency elements comprises controlling the at least one radio frequency switch.

    PNG
    media_image3.png
    251
    483
    media_image3.png
    Greyscale

However, Rothwell teaches wherein the one or more switchable radio frequency elements include at least one radio frequency switch and switching the state of multiple switchable radio frequency elements comprises controlling the at least one radio frequency switch (col. 3, lines 34-37).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the configurable radio frequency device of Sievenpiper with Rothwell to include “wherein the one or more switchable radio frequency elements include at least one radio 
Regarding claim 6, Sievenpiper further teaches (Fig. 4a) measuring the quality of the transmitted signal while the radio frequency device is configured according to the plurality of different configurations (4).
Regarding claim 7, Sievenpiper further teaches (Fig. 4a) wherein the quality of the transmitted signal comprises a signal strength measurement (4), a received signal strength measurement, a bit error rate measurement, a jitter measurement, a noise measurement, a phase measurement, and/or a signal-to-noise measurement.
Regarding claim 9, Sievenpiper teaches (Fig. 1a, 4a, and 5) a configurable radio frequency device (10) comprising: a plurality of configurable radio frequency elements (12) disposed on a surface of the device (10); a controller communicatively coupled to the plurality of elements, the controller (25.1 and 25.2) configured to: configure the radio frequency device (10) according to a plurality of different configurations including, for each configuration of the plurality of different configurations (3-6); receive, for each configuration of the plurality of configurations, feedback characterizing a quality of a transmitted signal received at the one or more receivers (4); and determine, based on the feedback for each configuration of the plurality of configurations, the deployment configuration of the radio frequency device including but does not specifically teach switching respective states of multiple switchable radio frequency elements of the plurality of switchable radio frequency elements as specified by the configuration; determining a deployment state for the one or more switchable radio frequency elements of the plurality of switchable radio frequency elements.

    PNG
    media_image4.png
    639
    483
    media_image4.png
    Greyscale

However, Rothwell teaches switching states of multiple switchable radio frequency elements of the plurality of switchable radio frequency elements as specified by the configuration (col. 4, lines 27-30); determining a deployment state for the one or more switchable radio frequency elements of the plurality of switchable radio frequency elements (col. 5, lines 36-38).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the configurable radio frequency device of Sievenpiper with Rothwell to include “switching states of multiple switchable radio frequency elements of the plurality of switchable radio frequency elements as specified by the configuration; determining a deployment state for the one or more switchable radio frequency elements of the plurality of switchable radio frequency elements,” as taught by Rothwell, for the purpose of ease of implementation (see also col. 2, lines 21-26).
Regarding claim 10, Sievenpiper does not specifically teach wherein the controller is further configured to apply the deployment configuration to the surface by switching the state of the multiple radio frequency elements to a respective deployment state defined in the deployment configuration.
However, Rothwell teaches a controller is further configured to apply the deployment configuration to the surface by switching the state of the multiple radio frequency elements to a respective deployment state defined in the deployment configuration (col. 5, lines 36-38).

Regarding claim 12, Sievenpiper further teaches wherein at least one of the plurality of elements can be configured into a state to reflect, absorb, and/or pass the transmitted signal ([0019]).
Regarding claim 13, Sievenpiper further teaches (Fig. 1b) wherein at least one of the plurality of elements (12) comprises at least one conductor (11) but does not specifically teach at least one radio frequency switch. 
However, Rothwell teaches at least one radio frequency switch (col. 3, lines 34-37).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the configurable radio frequency device of Sievenpiper with Rothwell to include “at least one radio frequency switch,” as taught by Rothwell, for the purpose of ease of implementation (see also col. 2, lines 21-26).
Regarding claim 14, Sievenpiper further teaches (Fig. 1b) wherein at least one of the plurality of elements (12) consists of least one conductor (11) but does not specifically teach at least one radio frequency switch. 
However, Rothwell teaches at least one radio frequency switch (col. 3, lines 34-37).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the configurable radio frequency device of Sievenpiper with Rothwell to include “at least one radio frequency switch,” as taught by Rothwell, for the purpose of ease of implementation (see also col. 2, lines 21-26).
Regarding claim 15, Sievenpiper further teaches (Fig. 4a) wherein the feedback includes a signal strength measurement (4), a received signal strength measurement, a bit error rate measurement, a jitter measurement, a noise measurement, and/or a signal-to-noise measurement.
Regarding claim 16, Sievenpiper teaches (Fig. 1a and 4a) a device for modifying radio frequency propagation in an environment, the device comprising: a plurality of configurable radio frequency elements (12) having conductive sections (11) disposed on a surface of the device, and arranged in a layer, the layer (11) being separated from any other dielectric or conductive layer (16) by at least about λ/ 4 ([0037]), where λ is an expected wavelength of the radio frequency propagation; wherein each element (12) comprises one or more switches (18) to selectively couple the conductive sections (11) disposed on the surface of the device; and wherein configuration of the plurality of elements of the device determines a radio frequency propagation characteristic in the environment (4) but does not specifically teach wherein each element comprises one or more switches to selectively couple the conductive sections disposed on the surface of the device, each element being configurable according to a configuration of the one or more switches of the element, different configurations of the switches defining corresponding configurations for the element from a set of configurations, different configurations of the switches for an element determining corresponding radio frequency propagation characteristics of said element.
However, Rothwell teaches each element comprises one or more switches to selectively couple the conductive sections disposed on the surface of the device (col. 3, lines 20-42), each element being configurable according to a configuration of the one or more switches of the element (col. 4, lines 27-30), different configurations of the switches defining corresponding configurations for the element from a set of configurations, different configurations of the switches for an element determining corresponding radio frequency propagation characteristics of said element (col. 5, lines 36-38).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the configurable radio frequency device of Sievenpiper with Rothwell to include “each element comprises one or more switches to selectively couple the conductive sections disposed on the surface of the device, each element being configurable according to a configuration 
Regarding claim 17, Sievenpiper further teaches (Fig. 4a and 6) further comprising a controller (35.1, 35.2, and 25.3) communicatively coupled to the plurality of configurable radio frequency elements, the controller configured to: configure the device according to a plurality of different configurations including, for each configuration of the plurality of different configurations (3); receive, for each configuration of the plurality of configurations, feedback from one or more receivers, the feedback characterizing a quality of a transmitted signal received at the one or more receivers (4); and determine, based on the feedback for each configuration of the plurality of configurations (5) but does not specifically teach switching a state of one or more switchable radio frequency element of the plurality of switchable radio frequency elements as specified by the configuration; the deployment configuration of the device including determining a deployment state for each switchable radio frequency element of the plurality of switchable radio frequency elements.
However, Rothwell teaches switching a state of one or more switchable radio frequency element of the plurality of switchable radio frequency elements as specified by the configuration (col. 4, lines 27-30); the deployment configuration of the device including determining a deployment state for each switchable radio frequency element of the plurality of switchable radio frequency elements (col. 5, lines 36-38).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the configurable radio frequency device of Sievenpiper with Rothwell to include “switching a state of one or more switchable radio frequency element of the plurality of switchable radio frequency elements as specified by the configuration; the deployment configuration of the device including determining a deployment state for each switchable radio frequency element of the plurality of switchable radio frequency elements,” as taught by Rothwell, for the purpose of ease of implementation (see also col. 2, lines 21-26).


    PNG
    media_image5.png
    767
    446
    media_image5.png
    Greyscale

Regarding claim 19, Sievenpiper further teaches (Fig. 6) wherein the controller is wirelessly coupled to the plurality of configurable radio frequency elements (35.1 and 35.2; [0067]).


Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sievenpiper in view of Rothwell, as applied to claims 1 and 10 above, and in further view of Han et al. (US PGPUB 2018/0069295 A1), hereinafter known as Han.
Regarding claim 8, Sievenpiper does not specifically teach wherein determining the deployment configuration comprises performing a majority voting method that determines the deployment state for the multiple switchable radio frequency elements by voting on the deployment state based on the characterized quality of the signal.
However, Han teaches ([0181]) performing a voting method that determines a deployment configuration by a majority voting method by voting on the deployment state based on a characterized quality of a signal.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Sievenpiper with Han to include “performing a voting method that determines a deployment configuration by a majority voting method by voting on the 
Regarding claim 11, Sievenpiper does not specifically teach wherein the controller is further configured to determine the deployment configuration comprises performing a majority voting method that determines the deployment state for the multiple radio frequency elements by voting on the deployment state based on the characterized quality of the signal. 
However, Han teaches ([0181]) a controller further configured to determine a deployment configuration comprises performing a majority voting method that determines a deployment state by voting on the deployment state based on a characterized quality of the signal.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the configurable radio frequency device of Sievenpiper with Han to include “a controller further configured to determine a deployment configuration comprises performing a majority voting method that determines a deployment state by voting on the deployment state based on a characterized quality of the signal,” as taught by Han, for the purpose of eliminating false positive configurations and noise (see also [0181]).

Claim 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sievenpiper in view of Rothwell, as applied to claim 16 above, and in further view of  Sievenpiper (US PGPUB 2004/0227667 A1), hereinafter known as Sievenpiper 2.
Regarding claim 18, Sievenpiper does not specifically teach wherein the conductive sections have dimensions of λ/10 by λ/4.
However, Sievenpiper 2 teaches ([0065] and [0072]) wherein conductive sections have dimensions of λ/10 by λ/4 ([0065] and [0072]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Sievenpiper with Sievenpiper 2 to include “wherein conductive sections have dimensions of λ/10 by λ/4,” as taught by Sievenpiper 2, for the purpose of reducing 
Regarding claim 20, Sievenpiper does not specifically teach wherein at least two configurable radio frequency elements of the plurality of configurable radio frequency elements are disposed on the surface at a distance of at most λ/4 from each other.
However, Sievenpiper 2 teaches (Fig. 8a) wherein at least two configurable radio frequency elements (52) of a plurality of configurable radio frequency elements (52) are disposed on a surface at a distance of at most λ/4 from each other ([0071]).

    PNG
    media_image6.png
    201
    205
    media_image6.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Sievenpiper with Sievenpiper 2 to include “at least two configurable radio frequency elements of a plurality of configurable radio frequency elements are disposed on a surface at a distance of at most λ/4 from each other,” as taught by Sievenpiper 2, for the purpose of reducing space and cost (see also [0075]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845